Citation Nr: 0602373	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for diabetes mellitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active service in Vietnam in 1966 and 
1969.

3.  The veteran has insulin dependent diabetes mellitus that 
was diagnosed in the 1970s.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been exposed to an 
herbicide agent during his service in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).

2.  The veteran's diabetes mellitus is presumed to have 
developed as a result of herbicide exposure during service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board has made a favorable decision in this appeal.  
Therefore, the Board need not provide further notification or 
assistance to the veteran.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for Diabetes Mellitus

The veteran is seeking service connection for diabetes 
mellitus incurred as a result of exposure to Agent Orange 
during service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Under certain 
circumstances, service connection for specific diseases may 
be presumed if a veteran was exposed during service to 
certain herbicides, including Agent Orange.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for certain conditions listed under 
38 C.F.R. § 3.309(e), including type II diabetes mellitus, 
will be presumed if the condition becomes manifest to a 
degree of 10 percent disabling or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran has been diagnosed as having type II diabetes 
mellitus.  On a 1996 medical form, a private physician 
certified that the veteran's insulin dependent diabetes had 
commenced in 1972.  Private medical records dated in 1996 
through 2001 show ongoing treatment for insulin dependent 
diabetes.  In an October 2005 hearing before the undersigned 
Veterans Law Judge, the veteran reported that he had been 
diagnosed with diabetes in the 1970s.

The veteran has reported that his active service in the 
United States Navy from 1961 to 1969 included service in 
Vietnam.  His service records reflect that he had duties as 
an armament or ordnance mechanic, and that he was awarded the 
Vietnam Service Medal with three Bronze Stars.  In his 
October 2005 hearing, the veteran stated that he was in 
Vietnam at Cam Ranh Bay for periods of varying length, in 
1966 and in 1969.  He stated that with his unit he flew from 
the Philippines to Vietnam in single day combat missions, and 
that they sometimes landed to unload people and supplies.  He 
stated that they sometimes stayed overnight at Cam Ranh Bay, 
and that they stayed for over a week in 1966, and later for a 
period of approximately six months.  In 2003, the veteran 
submitted statements from four veterans who reported that 
they had served with the veteran in Vietnam at Cam Ranh Bay, 
including a six month period in 1969.  Based on the assembled 
evidence, the Board is satisfied that the veteran had active 
duty in Vietnam in 1966 and 1969.  In accordance with 
38 C.F.R. § 3.307(a)(6)(iii), the Board presumes that the 
veteran was exposed to an herbicide agent during that 
service.

In November 2005, the veteran's private physician, Nolan M. 
Lassiter, M.D., wrote that he had been treating the veteran 
since 1998 for insulin dependent diabetes mellitus.  Dr. 
Lassiter indicated that the veteran did not have a family 
history of diabetes, and that the veteran's diabetes might be 
related to his exposure to Agent Orange at Cam Ranh Bay in 
1966 and 1969.

The veteran is presumed to have been exposed to an herbicide 
agent such as Agent Orange during his service.  He developed 
diabetes mellitus after service.  He is therefore entitled to 
a presumption that his diabetes was incurred as a result of 
herbicide exposure during service.  The Board grants service 
connection for his diabetes.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


